DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention 1 (claims 1-15; species 1a (anchors as depicted in Figure 4a); species 2k (valve as depicted in figure 63); species 3l (covering as depicted in figure 63); species 4i (frame as depicted in figure 57); species 5f (cushioning layer as depicted in figure 63); species 6a (weave as depicted in figure 55a); species 7a (covering is woven); species 8a (covering is PET); species 9a (outer covering is a one-piece unitary construction); species 10b (outer covering is not lubricious); species 11a (outer covering comprises one layer); species 12b (outer covering does not include a plurality of holes/openings); species 13a (backing layer is woven); species 14a (cushioning layer is woven); species 15g (cushioning layer is PET); species 16a (cushioning layer comprises textured strands/yarn); species 17b (strip members are ePTFE) in the reply filed on 11/10/21 is acknowledged.
Claims 8, 12-13, 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/21.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 102, 103, 112 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/520703, 62/449320, 62-449454, 62-535724, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The first and second woven portions having floating yarn extending therebetween is not found in any of the above applications. This feature isn’t found within the priority chain until application 62/703353. Accordingly, the priority date of claims 4-7 and 11 is the effective filing date of 62/703353 (07/25/2018).

Claim Objections
Claims 2-3, 5, 7 are objected to because of the following informalities:  

Claim 5 is unclear for claiming the yarns are “configured to provide compressible volume” to the floating yarn portion, when it is unclear how yarns can have “compressible volume”, since they are simply yarns. For the purposes of examination this is understood to be that the yarns are configured to be capable of compression. 
Claim 7 is unclear since it isn’t clear whether the “plurality of floating yarn portions” must have each and every characteristic of the previously recited “floating yarn portion” in earlier claims, or whether these are distinct, and don’t import any specific characteristics of the previously defined single floating yarn portion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite for claiming “the texturized yarns” are woven into a leno weave pattern in the first woven portion and second woven portion, when the claims from which this depends have indicated that the “texturized yarns” are present between the first and second woven portions as opposed to making up the first and second woven portions. Accordingly, it is unclear whether the first and second portions are made of texturized yarns with this leno weave, or whether the texturized yarns are the yarns which extend between the first and second woven portions. Since the elected embodiments appear to show the floating yarns are not being woven, for the purposes of examination the Examiner understands the first and second portions being woven with the leno weave instead of the texturized yarn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 9-10, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clague et al. (US 20140236287 A1) hereinafter known as Calgue.
Regarding claim 1 Calgue discloses a prosthetic heart valve comprising:
a frame (Figures 1-2 item 110) comprising a plurality of strut members (Figures 1-2 item 102), the frame being radially collapsible and expandable (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Clague discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example [0028]), the frame having an inflow end (Figure 2 (top)) and an outflow end and a longitudinal axis (Figure 2 (bottom));
a leaflet structure situated at least partially within the frame (Figure 1 item 104);
and a sealing member disposed around the frame (Figures 13-14 items 1320) comprising:
a first portion extending circumferentially around at least a portion of the frame (for example, a top half of the sealing member 1320), which is configured to resiliently stretch in a direction along the longitudinal axis of the frame between a first state corresponding to the expanded configuration of the frame and a second state corresponding to the collapsed configuration of the frame (this is stated as a functional limitation of the sealing member (see explanation above). See also Figures 13-14); and 
a second portion extending circumferentially around at least a portion of the frame (for example, a bottom half of the sealing member 1320), being configured to resiliently stretch in a circumferential direction between a first state corresponding to the collapsed configuration of the frame and a second state corresponding to the expanded configuration of the frame (this is stated as a functional limitation of the sealing member (see explanation above). See also Figures 13-14).
Regarding claim 2 Calgue discloses the valve of claim 1 substantially as is claimed,
wherein Calgue further discloses the first portion comprises a resiliently stretchable portion (Figure 13-14 the entirety of the first portion is resiliently stretchable (see Abstract for the material being flexible)) stretchable in a direction along the longitudinal axis (this is stated as a functional limitation of the sealing member (see explanation above). See also Figures 13-14).
claim 3 Calgue discloses the valve of claim 2 substantially as is claimed,
wherein Calgue further discloses the resiliently stretchable portion comprises texturized yarns (Figure 13 item 1374; [0052] the specification describes “texturized yarns” as being “yarns with increased surface area due to a wavy/undulating structure” [0132]. Figures 13-14 show the yarns 1374 being undulated/wavy) extending in a direction along the longitudinal axis (Figures 13-14).
Regarding claim 9 Calgue discloses the valve of claim 1 substantially as is claimed,
wherein Calgue further discloses the second portion comprises a resiliently stretchable portion (Figure 13-14 the entirety of the first portion is resiliently stretchable (see Abstract for the material being flexible)) stretchable in a circumferential direction around the frame (this is stated as a functional limitation of the sealing member (see explanation above). See also Figures 13-14).
Regarding claim 10 Calgue discloses the valve of claim 9 substantially as is claimed,
wherein Calgue further discloses the second resiliently stretchable portion comprises texturized yarns (Figure 13 item 1374; [0052] the specification describes “texturized yarns” as being “yarns with increased surface area due to a wavy/undulating structure” [0132]. Figures 13-14 show the yarns 1374 being 
Regarding claim 14 Calgue discloses the valve of claim 1 substantially as is claimed,
wherein Calgue further discloses the sealing member comprises an axial dimension in a direction along the longitudinal axis; and 
the sealing member remains in contact with the frame along substantially its entire axial dimension between the collapsed and expanded configuration (Figures 13-14; [0054] the sealing element is completely surrounding the stent frame and coupled thereto, or secured therearound in a sandwiched/fit configuration without securement).
Regarding claim 15 Calgue discloses the valve of claim 1 substantially as is claimed,
wherein Calgue further discloses the first portion of the sealing member is directly secured to the frame ([0054]), and the second portion of the sealing member is coupled to the first portion (Figures 13-14 (noting the explanation in the rejection to claim 1 above)) but not directly secured to the frame ([0054] securement at only end 1380 without being secured to the remaining length).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calgue as is applied above in view of Yohanan et al. (US 20130150956 A1) hereinafter known as Yohanan.
Regarding claim 4 Calgue discloses the valve of claim 3 substantially as is claimed,
wherein Calgue further discloses the first portion further comprises a first portion and a second portion spaced from the first portion in a direction along the longitudinal axis, and the texturized yarns extend between the first portion and the second portion and form a floating yarn portion between the first and second portions ([0052] indicates that the sealing element 1320 includes multiple locations (within the upper half (“first portion”)) that are connected to one another via the monofilament/braided strand of material that makes up the rib 1374 which floats in between the two sections that it is woven in/out of the sealing element),
but is silent with regards to the first and second portions being woven.
However, regarding claim 4 Yohanan teaches a heart valve which includes a sealing skirt which is woven ([0059] skirt 16 which provides a seal; [0061] the skirt is woven). Calgue and Yohanan are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Calgue by having the sealing component 1320 be made of a woven material such as is taught by Yohanan since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 5 the Calgue Yohanan Combination teaches the valve of claim 4 substantially as is claimed,
wherein the Combination further teaches the texturized yarns are configured to provide compressible volume to the floating yarn portion of the sealing member when the frame is in the expanded configuration (this is stated as a functional limitation of the sealing member (see explanation above). See also [0052]).
Regarding claim 7 the Calgue Yohanan Combination teaches the valve of claim 4 substantially as is claimed,
wherein Calgue further discloses the first portion of the sealing member comprises a plurality of floating yarn portions spaced apart from each other along the longitudinal axis (see the explanation/rejection to claim 4 above; see also Figures 13-14 and [0052] in which the ribs 1374 are disclosed as weaving in and out of the sealing component 1320 in a running stitch along the longitudinal length of the rib itself, so that the sleeve slides therethrough. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to ensure there are at least two floating yarn portions in order for the invention to function as is disclosed by Calgue to cinch the sealing component at more than one location as is shown.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calgue and Yohanan as is applied above further in view of White (US 20050240262 A1).
Regarding claim 6 the Calgue Yohanan Combination teaches the valve of claim 4 substantially as is claimed,
but is silent with regards to the texturized yarns being woven in a leno weave pattern.
However, regarding claim 6 White teaches a heart valve in which leno weaves are utilized within woven portions ([0080]). Calgue and White are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Calgue Yohanan Combination to utilize a levo weave such as is taught by White in order to impart firmness and strength to the material and prevent slippage and displacement of any strands (White [0080]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calgue and Yohanan as is applied above in view of Kuyang et al. (US 20200289260 A1) hereinafter known as Kuang.
Regarding claim 11 Calgue discloses the valve of claim 10 substantially as is claimed,
wherein Calgue further discloses the second portion further comprises a first portion and a second portion spaced from the first portion in a direction along the longitudinal axis, and the texturized yarns extend between the first portion and the second portion and form a floating yarn portion between the first and 
but is silent with regards to the first and second portions being woven, and 
the first and second portions being spaced circumferentially from one another with the floating yarn extending therebetween.
However, regarding claim 11 Yohanan teaches a heart valve which includes a sealing skirt which is woven ([0059] skirt 16 which provides a seal; [0061] the skirt is woven). Calgue and Yohanan are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Calgue by having the sealing component 1320 be made of a woven material such as is taught by Yohanan since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Further, regarding claim 11 Kuang teaches a heart valve which includes a 
 second portion of a heart valve skirt (i.e. a bottom half of a skirt) comprising a first portion and a second portion spaced from the first portion in a circumferential direction around the frame (Figure 20a shows there being at least three portions circumferentially oriented around a heart valve frame), and there being a floating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        12/06/21